WALLACE, Circuit Judge,
dissenting:
I do not agree with the majority’s conclusion that the term “motorized land vehicle” in the Allstate Deluxe Homeowners Policy is ambiguous. We should start with the obvious: we do. not have before us a vehicle casualty insurance policy but a homeowners policy. Under the most natural reading of the policy’s plain language, I believe that the moped at issue in this case is unquestionably a “motorized land vehicle.” A moped is clearly a “vehicle” within a layman’s understanding. No one disputes that a moped is designed exclusively for use on “land.” As a completely self-propelled, motor-driven vehicle, the moped involved in this case is obviously “motorized.” Hence, I would be astonished if a reasonably intelligent insured would believe that the moped here was something other than a “motorized land vehicle.”
Because the moped involved in this case is a “motorized land vehicle,” it falls within the exclusion from liability coverage set forth in section II, paragraph 5 of the policy. This provision states that:
We do not cover bodily injury or property damage arising out of the ownership, maintenance, use, occupancy, renting, loaning, entrusting, loading or unloading of any motorized land vehicle or trailer.
After announcing this wholesale exclusion of liability coverage for bodily injury or property damage relating to the use of any motorized land vehicle, paragraph 5 then immediately thereafter excepts from this exclusion six specific kinds of land vehicles:
a) a motorized land vehicle in dead storage or used exclusively on an insured premises;
b) any motorized land vehicle designed principally for recreational use off public roads, unless that vehicle is owned by an insured person and is being used away from an insured premises;
c) a motorized wheel chair;
d) a vehicle used to service an insured premises which is not designed for use on public roads and not subject to motor vehicle registration;
e) a golf cart owned by an insured person when used for golfing purposes;
f) a trailer of the boat, camp, home or utility type unless it is being towed or carried by a motorized land vehicle;
By this provision’s clear and unambiguous terms, any particular “motorized land vehicle” that is not brought back within the policy’s ambit through explicit enumeration remains within the general exclusion from coverage that applies to a “motorized land vehicle.” Even the most strained interpretation of the English language cannot shoehorn the moped involved in this case into one of the six categories of motorized land vehicles specifically removed from the otherwise all-encompassing exclusion of section 2, paragraph 5. The moped thus remains excluded from the policy’s coverage.
Nor do I see anything in the Hawaii statutory scheme governing motor vehicles that tends to cast doubt on the interpretation of “motorized land vehicles” within the meaning of the policy. The majority makes much of the introductory “General” provisions section of the policy, which declares that “[wjhen the policy provisions are in conflict with the statutes of the state in which the residence premises is located, the provisions are amended to conform to such statutes.” Because the Hawaii Highway Safety Code and Hawaii Taxation Code both declare that a “moped” is not a “mo*261tor vehicle” within the meaning of those statutes, see Haw.Rev.Stat. §§ 286-2, 249-1 (1985), the majority suggests that this fact creates an ambiguity in the meaning of “motorized land vehicle” in the Allstate policy.
The majority’s reasoning escapes me. Among the six specified categories of “motorized land vehicles” that are removed from paragraph 5’s general exclusion and brought back within the policy’s coverage are motorized wheelchairs and golf carts. “Motorized wheelchairs” and “golf carts” are not among the long list of land-roving vehicles that are considered a “motor vehicle” within the meaning of the Hawaii Highway Safety and Taxation Codes. The fact that these same motorized wheelchairs and golf carts are considered “motorized land vehicles” within the policy’s four corners should inform any reasonably intelligent insured that “motorized land vehicles” as defined in the Allstate policy is a much broader category than “motor vehicles” within the meaning of the Hawaii Highway Safety and Taxation Codes. Unlike the Hawaii statutes, which define “motor vehicle” to include only a narrow subset of all motor-driven vehicles, the Allstate policy in this case, by including such divergent devices as motorized wheelchairs and golf carts within the reach of “motorized land vehicle,” has in no uncertain terms alerted the policyholder that “motorized land vehicles” encompasses all motor-driven land vehicles. Regardless of what the Hawaii statutes say about the definition of motor vehicles for purposes of vehicle registration and taxation, the fact remains that, even in light of state law, “motorized land vehicles” within the meaning of the policy before us is to be read in its most natural, literal sense.
Because I believe that the plain and unambiguous language of the Allstate policy excludes coverage for the moped involved in this case, and because nothing in the laws of Hawaii injects any doubt into the otherwise clear import of the policy’s provisions, I must respectfully dissent. To the extent that courts in other jurisdictions may look to the majority opinion in construing the same Allstate policy, they should be reminded that the majority’s finding of ambiguity in the term “motorized land vehicle” was impelled at least in part by its reading of the idiosyncrasies of Hawaii law.